
	
		II
		112th CONGRESS
		1st Session
		S. 722
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2011
			Mr. Wyden (for himself
			 and Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To strengthen and protect Medicare hospice
		  programs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Hospice Evaluation and Legitimate
			 Payment Act.
		2.Ensuring timely
			 access to hospice care
			(a)In
			 generalSection 1814(a)(7)(D)(i) of the Social Security Act (42
			 U.S.C. 1395f(a)(7)(D)(i)) is amended to read as follows:
				
					(i)a
				hospice physician, a nurse practitioner, a clinical nurse specialist, or a
				physician assistant (as those terms are defined in section 1861(aa)(5)), or
				other health professional (as designated by the Secretary), has a face-to-face
				encounter with the individual to determine continued eligibility of the
				individual for hospice care prior to the first 60-day period and each
				subsequent recertification under subparagraph (A)(ii) (or, in the case where a
				hospice program newly admits an individual who would be entering their first
				60-day period or a subsequent hospice benefit period or where exceptional
				circumstances, as defined by the Secretary, may prevent a face-to-face
				encounter prior to the beginning of the hospice benefit period, not later than
				7 calendar days after the individual’s election under section 1812(d)(1) with
				respect to the hospice program) and attests that such visit took place (in
				accordance with procedures established by the Secretary);
				and
					. 
			(b)Effective
			 dateThe amendment made by subsection (a) takes effect on the
			 date of enactment of this Act and applies to hospice care furnished on or after
			 such date.
			3.Restoring and
			 protecting the medicare hospice benefit
			(a)In
			 generalSection 1814(i) of the Social Security Act (42 U.S.C.
			 1395f(i)) is amended—
				(1)in subparagraph
			 (1)(C)—
					(A)in clause
			 (ii)—
						(i)in
			 the matter preceding subclause (I), by striking (6)(D) and
			 inserting (6)(E); and
						(ii)in
			 subclause (VII), by striking (6)(D) and inserting
			 (6)(E); and
						(B)in clause (iii),
			 by moving such clause 6 ems to the left and striking (6)(D) and
			 inserting (6)(E); and
					(2)in paragraph
			 (6)—
					(A)in subparagraph
			 (A), by striking subparagraph (D) and inserting
			 subparagraph (E);
					(B)by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively, and
			 inserting after subparagraph (C) the following new subparagraph:
						
							(D)Hospice payment
				reform demonstration program
								(i)Establishment
				of demonstration program
									(I)In
				generalPrior to implementing any revisions to the methodology
				for determining the payment rates for routine home care and other services
				included in hospice care under subparagraph (E), the Secretary shall establish
				a Medicare Hospice Payment Reform demonstration program to test such proposed
				revisions.
									(II)DurationThe
				demonstration program shall be conducted for a 2-year period beginning on or
				after October 1, 2013.
									(III)ScopeThe
				Secretary shall select not more than 15 hospice programs at which the
				demonstration program under this subparagraph shall be conducted.
									(IV)Representative
				participationHospice programs selected under subclause (III) to
				participate in the demonstration program shall include a representative
				cross-section of such programs throughout the United States, including programs
				located in urban and rural areas.
									(V)Voluntary
				participationHospice program participation in the demonstration
				program shall be on a voluntary basis.
									(ii)Evaluation and
				report
									(I)EvaluationThe
				Secretary shall conduct an evaluation of the demonstration program under this
				subparagraph. Such evaluation shall include an analysis of whether the use of
				the revised payment methodology under the demonstration program has improved
				the quality of patient care and access to hospice services for beneficiaries
				under this title and the impact of such payment revisions on hospice care
				providers, including the impact, if any, on the ability of hospice programs to
				furnish quality care to beneficiaries under this title.
									(II)ReportNot
				later than 1 year after the completion of the demonstration program, the
				Secretary shall submit to Congress a report containing the results of the
				evaluation conducted under subclause (I), together with recommendations for
				such legislation and administrative action as the Secretary determines
				appropriate.
									(iii)Budget
				neutralityWith respect to the 2-year period of the demonstration
				program under this subparagraph, the Secretary shall ensure that the estimated
				amount of aggregate payments under this title to each hospice program
				participating in the demonstration program for such period shall not be more
				than 5 percent higher or 5 percent lower than the estimated amount of aggregate
				payments that would have been made under this title to each such hospice
				program during such period had they not participated in the demonstration
				program under this
				subparagraph.
								.
					(C)in subparagraph
			 (E), as redesignated by subparagraph (B)—
						(i)in
			 clause (i)—
							(I)in the first
			 sentence, by striking October 1, 2013, the Secretary shall, by
			 regulation and inserting subject to clause (iii), the later of 2
			 years after the demonstration program under subparagraph (D) is completed or
			 October 1, 2017, the Secretary shall, by regulation, preceded by notice of the
			 proposed regulation in the Federal Register and a period for public comment in
			 accordance with section 1871(b)(1),; and
							(II)in the second
			 sentence, by inserting , and shall take into account the results of the
			 evaluation conducted under subparagraph (D)(ii) before the period;
			 and
							(ii)by
			 adding at the end the following new clause:
							
								(iii)In no case may the Secretary
				implement any revisions in payment pursuant to clause (i) unless the Secretary
				determines that the demonstration program under subparagraph (D) demonstrated
				that such revisions would not adversely affect access to quality hospice care
				by beneficiaries under this
				title.
								.
						(D)in subparagraph
			 (F), as redesignated by subparagraph (B), by striking subparagraph
			 (D) and inserting subparagraph (E).
					4.Hospice survey
			 requirement
			(a)In
			 generalSection 1861(dd)(4)
			 of the Social Security Act (42 U.S.C. 1395x(dd)(4)) is amended by adding at the
			 end the following new subparagraph:
				
					(C)Any entity seeking certification as a
				hospice program shall be subject to an initial survey by an appropriate State
				or local survey agency, or an approved accreditation agency, as determined by
				the Secretary, not later than 6 months after beginning operations, and any
				entity which is certified as a hospice program shall be subject to a standard
				survey not less frequently than every 36
				months.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) takes effect on the
			 date that is 180 days after the date of enactment of this Act and applies to
			 hospice programs on or after such date.
			
